 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE A. GIPBSIN,                              No. 2:19-CV-1276-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SANDDU, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff has filed notices of voluntary dismissal (ECF Nos. 20 and 21).

19   Because no answer or motion for summary judgment has been filed, leave of court is not required

20   and the action is dismissed on plaintiff’s notice. See Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of

21   the Court is directed to terminate all pending motions (ECF Nos. 14 and 19) and close this file.

22                  IT IS SO ORDERED.

23

24   Dated: January 2, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
